Hart, J. (after stating the facts). Locke was charged with a violation of ordinance 1203 of the city of Fort Smith. Section one of the ordinance reads as follows : ‘ ‘ That it shall be unlawful for any person, firm or corporation or association in any manner to transport into the city, or from one place to another place in the city, or for any railroad company, or express company or other common carrier, or any officer, ag’ent or employee of any of them, or any other person, to ship or transport into, or deliver in the city in any manner, or by any means whatsoever, any alcoholic, vinous, malt, spirituous or fermented liquors, or any compound or preparation thereof commonly called tonics, bitters, medicated liquors, except as provided for in section sixteen.” The ordinance is substantially a copy of see. 6165 of Crawford & Moses’ Digest made applicable to a city. The dictionary meaning of the word “transport” is to carry or convey from one place or station to another. The language of the statute makes it unlawful to transport intoxicating liquors from one place to another place in this State. ' The language of the ordinance makes it unlawful for any person to transport into or from one place to another place in the city intoxicating liquors. From the language used the court is of the opinion that the Legislature only intended to make criminal the removal of intoxicating liquors from one locality in the State, or in a city or county, to another locality in the State, or city or county. These places must he separate and distinct from each other, or the offense under the statute is not complete. To constitute the offense the liquor must he in the act of being conveyed from one objective point to another. The name of one or even both of the places might be unknown, but it must be shown, inferentially at least, that the defendant was in the act of carrying the intoxicating liquor from one place or locality to another in order to render him guilty under the statute, or under an ordinance based upon the statute. We think this holding is in accord with Hager v. State, 141 Ark. 419. Tested by this rule, the evidence introduced by the city is not legally sufficient to warrant a verdict of guilty. When considered in its strongest light, the evidence only shows that the defendant, at the earnest solicitation of a friend, got into the latter’s automobile for the purpose of riding about the streets of Fort Smith. The defendant ascertained that his friend was drinking, and formed the intention of getting him to go home as soon as he could. He also pul one of the bottles of whiskey he found on the seat of the automobile in his pocket, while the owner of the automobile put the other one in his pocket. The' evidence falls short of showing, however, that the defendant got into the automobile for the purpose of carrying or assisting his friend in conveying the liquor from that place to the home of the defendant’s friend. The main purpose of getting in the automobile by the defendant was to take a ride over the streets of the city with his friend, and the design of taking his friend home, as soon as he could get him to go, was formed because his friend was drunk, and not for the purpose of assisting him in carrying home the two bottles of whiskey. It follows that the judgment must be reversed, and, inasmuch as the facts seem to have been fully developed, the cause will be remanded, with directions to dismiss the charge against the defendant.